Name: Council Regulation (EEC) No 945/87 of 30 March 1987 amending Regulation (EEC) No 1468/81 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs or agricultural matters
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  information technology and data processing;  executive power and public service
 Date Published: nan

 2. 4. 87 Official Journal of the European Communities No L 90/3 COUNCIL REGULATION (EEC) No 945/87 of 30 March 1987 amending Regulation (EEC) No 1468/81 on mutual assistance between the admi ­ nistrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs or agricultural matters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Regulation (EEC) No 1468/81 (3) laid down rules according to which the administrative authorities of the Member States must mutually provide each other with assistance and cooperate with the Commission both to prevent and detect infringements of the law on customs or agricultural matters and to discover any activity which is , or seems to be, contrary thereto ; Whereas experience shows that the importance of comba ­ ting fraud having ramifications in several Member States justifies the reinforcing of the scope of action of the Commission and the Member States in this field ; Whereas, with regard to fraud involving certain textile products imported into the Community, a partial solution to these problems appears in Regulation (EEC) No 616/78 (4), as last amended by Regulation (EEC) No 3626/83 (*) ; whereas it appears desirable to incorporate all the provisions affecting administrative cooperation in the fields of customs and agriculture into Regulation (EEC) No 1468/81 ; whereas Regulation (EEC) No 1468/81 should, accordingly, be amended, matters and which are of particular interest at Community level , and in particular :  where they have, or might have, ramifications in other Member States, or  where it appears to the said authorities likely that similar operations have been also carried out in other Member States, they shall pass on to the Commission as quickly as possible, either on their own initiative or at the reasoned request of the Commission, all relevant information, where appropriate in the form of docu ­ ments or copies or extracts from documents, necessary to determine the facts so as to enable the Commission to coordinate the action undertaken by the Member States . The Commission shall pass this information on to the competent authorities of the other Member States . 2. Information relating to natural or legal persons shall be communicated as provided for in paragraph 1 only to the extent strictly necessary to enable opera ­ tions which are contrary to the law on customs or agricultural matters to be noted. 3 . Where the competent authorities of a Member State make use of paragraph 1 , they need not commu ­ nicate information as provided in Article 1 2 (b) and in Article 13 to the competent authorities of the other Member States concerned.' (2) Article 1 5 is replaced by the following : 'Article 15 The Commission shall organize meetings with the representatives of the Member States during which :  the operation of the mutual assistance arrange ­ ments provided for in this Regulation shall be examined in general terms,  a practical procedure for forwarding the informa ­ tion referred to in Articles 14 and 14a shall be laid down,  the information sent to the Commission pursuant to Articles 14 and 14a shall be examined with a view to drawing the relevant conclusions, determi ­ ning the measures required to put an end to any operations found to be contrary to the law on customs or agricultural matters and, where neces ­ sary, suggesting amendments to existing Commu ­ nity provisions or the drawing up of additional ones.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1468/81 is hereby amended as follows : ( 1 ) The following Article is inserted : Article 14a 1 . Where the competent authorities of a Member State become aware of operations which are, or appear to be, contrary to the law on customs or agricultural (&gt;) OJ No C 267, 18 . 10 . 1985, p. 6. 0 OJ No C 120, 20 . 5. 1986, p . 152. (3) OJ No L 144, 2. 6 . 1981 , p. 1 . (4) OJ No L 84, 31 . 3 . 1978, p . 1 . 0 OJ No L 360, 23 . 12. 1983, p . 5. No L 90/4 2. 4. 87Official Journal of the European Communities (3) The following Articles shall be inserted : 'Article 15a Provided the third country concerned has given a legal undertaking to provide the assistance required to gather proof of the irregular nature of operations which appear to be contrary to the law on customs or agricultural matters or to determine the scope of operations which have been noted as being contrary to such law, the information obtained pursuant to Article 14a may be communicated to the third country concerned, with the agreement of the competent authorities of the Member State which supplied it and, if necessary, with the agreement of the person concerned in so far as this does not jeopardize the successful outcome of the investigation . The communicaion may be made by the Commission, which in that case shall by appropriate means ensure protection equivalent to that laid down in Article 19 (!) ¢ Article 15b 1 . For the purposes of attaining the objectives of this Regulation the Commission may, under the conditions laid down in Article 15a, carry out Community administrative and investigative missions in third countries in coordination and close coopera ­ tion with the competent authorities of the Member States. 2 . The Community missions in third countries referred to in paragraph 1 shall be carried out under the following conditions : (a) missions may be undertaken on the Commission's initiative or at the request of one or more Member States ; (b) missions shall be carried out by Commission representatives designated for that purpose and by officials designated for that purpose by the Member State or Member States concerned ; (c) a mission may also, with the agreement of the Commission and the Member States concerned, be carried out in the Community interest by officials of a Member State, in particular under a bilateral assistance agreement with a third country ; in that event the Commission shall be informed of the results of the mission ; (d) mission expenses shall be paid by the Commis ­ sion . 3 . The Commission shall inform the Member States of the results of missions carried out in pursu ­ ance of this Article . Article 15c The findings established and the information obtained in the context of the Community missions referred to in Article 15b, particularly in the form of documents passed on by the competent authorities of the third countries concerned, shall be dealt with in accordance with Article 19 . Original documents obtained or certified copies thereof shall be delivered by the Commission to the competent authorities of the Member States, at the said authorities' request, for use in connection with judicial proceedings or proceedings instituted for failure to comply with the law on customs or agricul ­ tural matters.' Article 2 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1987. For the Council The President P. DE KEERSMAEKER